Citation Nr: 0032946	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to May 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

During the pendency of this appeal, the evaluation for 
urinary incontinence was increased from 20 percent to 40 
percent.  There was not, however, a full grant of the benefit 
sought on appeal and, therefore, the claim for an increased 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Urinary incontinence requires the veteran to change 
absorbent pads two times per day.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
urinary incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7512 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran, including records of 
private physicians, was obtained and considered.  In 
addition, the veteran was afforded a VA examination to assist 
in rating his service connected disability.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The rating decision in December 1998 granted service 
connection for urinary incontinence as secondary to service 
connected sarcoidosis, and the veteran appealed the 20 
percent rating initially assigned for urinary incontinence.  
Separate ratings may, therefore, be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  

38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 provides 
that chronic cystitis is rated as voiding dysfunction, and a 
40 percent rating is warranted for urine leakage or 
incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day; a 60 percent 
evaluation requires urine leakage or incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day. 

At a VA examination in July 1998, the veteran stated that his 
urinary incontinence began in August 1997.  He complained of 
daytime frequency every two to three hours when he was not 
taking fluids, compared to every hour when he was doing so.  
At night, he would not urinate when he did not take fluids 
prior to going to bed.  However, if he took fluids prior to 
going to bed, he would wet the bed.  He denied having had any 
urinary tract surgery or infections. He was taking 
medication, which, he indicated, helped with urinary 
retention.  

Private treatment records from January 1998 to May 1999 show 
that it became necessary for the veteran to perform self-
catheterizations. In January 1999, he had a urinary 
infection.  In May 1999, a private physician diagnosed 
neurogenic bladder, stable.  

In his substantive appeal, received in June 1999, the veteran 
stated that: he wore absorbent pads; he changed the pads two 
times per day; and he wore a pad at night.  The Board finds 
the veteran's statement to be credible and accepts it as 
accurate.  Voiding dysfunction which requires a claimant to 
change absorbent materials twice per day warrants a rating of 
40 percent, but no more, under the schedular criteria. The 
evidence of record does not show that the schedular criteria 
for an evaluation in excess of 40 percent, which require more 
frequent changes of absorbent materials, have been met.  
Entitlement to an evaluation higher than 40 percent for 
urinary incontinence is thus not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 
  


ORDER

An evaluation in excess of 40 percent for urinary 
incontinence is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

